' Concurring Opinion by
Mr. Justice Pomeroy :
Í join in the opinion of the Court. Much more could, of course, be written about the financial problems of Philadelphia which give rise to this controversy, about the details of the request for additional funds made by the Court of Common Pleas upon the City, and the nature of and need for the activities and facilities they represent. More could and perhaps should be said concerning the difficulties and dangers of this sort of litigation in our framework of government, involving as it does a type of confrontation between the legislative and judicial branches of government in a major metropolitan area, which should be avoided wherever possible, and resorted to only when all else *63has failed. The pressing and urgent need for prompt decision, however, so that both parties will know where they stand before the fiscal year has further waned, preclude a more extended treatment of those problems than that contained in the opinion.
I deem it appropriate, nevertheless, to comment briefly on one passage in the Court’s opinion, and in so doing to indicate some additional considerations which have convinced me of the rightness of the result here reached.
The passage is as follows: “The confidence, reliance and trust in our Courts and in our Judicial system on the part of the Bench and the Bar, as well as the general public, have been seriously eroded. We cannot permit this to continue. In order to improve and expedite Justice, it is both important and imperative that we reexamine and reevaluate our Courts and their administration, our Judicial processes and our entire Judicial system.” I am in complete agreement with this comment. I think it should be made clear, however, that the erosion referred to cannot be laid at the door of the defendants in this case, nor can the reappraisal of the judicial processes and system, even in Philadelphia, be considered their sole responsibility. The imperative reexamination which the Court has called for is, as I view it, one which must engage the attention and energy of all branches of government and of the public as well, but remain a principal preoccupation and responsibility of the members of the judiciary, particularly this Court,1 and of the bar.
It perhaps goes without saying, but no harm can be done by observing, also, that the erosion of confidence in our courts and judicial system is not a recent phenomenon, nor one having a geographical focus in Philadelphia or Pennsylvania. It has been with us in its *64modern form since before the turn of the century, has been pervasive throughout the United States, and has been directed to the federal judicial system as well as the systems of the several states. As Dean Pound stated in his notable and now famous address of 1906 on “The Causes of Popular Dissatisfaction with the Administration of Justice” :2 “Dissatisfaction with the administration of justice is as old as the law. . . . discontent [with our legal system] has an ancient and unbroken pedigree.” Dean Pound went on to admonish, however, that “[W]e must not be deceived by . . . inevitable discontent with all law into overlooking or underrating the real and serious dissatisfaction with courts and lack of respect for law which exists in the United States today.”
Space will not permit a cataloging either of the complaints and alarms concerning the administration of justice both nationally and locally in recent years,3 *65or of the steps, some faltering and timid, some bold and imaginative, taken to cope with the clamant problems.4 *66The point to be made, as I see it, is that the 56 judges comprising the Court of Common Pleas of Philadelphia, able for the first time to speak with a unified voice,5 mindful of the judicial imperative to improve the administration of justice in Philadelphia, and so stem the erosion of confidence in the courts, made a determination that certain activities of the court, particularly in the field of probation, needed increased emphasis; and that for this and other reasons increased personnel, facilities and equipment were required; and that these requirements would cost an estimated $5.2 million in fiscal 1970. This determination appears from the record to have been responsibly made. As our opinion indicates, the record likewise substantiates the trial judge’s holding that the Court of Common Pleas had carried its burden of proof that the activities in question (with the exception of the disallowed items6) were “reasonably necessary to enable it to perform its continuing functions as the judiciary of the City.” Indeed, the City introduced no evidence to the contrary. *67In light of the groundswell of criticism and the remedial efforts briefly noted above, the judge’s conclusion seems eminently sound.
All of this is not to say that the City Council of Philadelphia has been frugal or niggardly in its financial provision for the courts of that City. There has been a 100% increase in the amount of appropriation for the courts in the last six years and a maintenance of the same relative position in the total city budget for at least the last ten years (i.e., around 3.5% of the total city budget has been allocated to the courts during this period). It must be acknowledged also that critically important needs, especially in the large cities, are competing strenuously for a share of tax revenues, and this in a period of serious inflation. No evidence is required to establish that governments at all levels are experiencing severe financial strains. As the opinion of the Court points out, however, the court system in Philadelphia is not just another competing cause or need; it is itself a separate branch of government, coequal with the executive and legislative branches headed by the defendants in this case. The distinction is one not of degree, but of kind. No doubt the courts must be mindful, in making the estimates of their financial needs, of the needs of the total community and of the problems of the legislative branch in funding them; but the courts having made their determination as being reasonably necessary to performance of their constitutional functions, it is not for the legislative branch to deny the reasonableness or the necessity on the ground that something else is more urgent or more important.7
*68I feel obligated to note, in concluding, that my vote for affirmance is not without some doubt as to the propriety, under the Philadelphia Home Rule Charter, of the Court of Common Pleas making a request before City Council for an appropriation substantially larger than that submitted to the Director of Finance pursu*69ant to Section 6-105 of the Charter. It is true, as Judge Montgomery indicated, that there seems to have been no prejudice to the City in this instance, in that the Council’s actual appropriation to the court plus the amount awarded by Judge Montgomery is less than the amount of the original request submitted by the court to the Finance Director. Nevertheless, the interest of orderly budget planning for the entire city government and the court system, a complicated task involving in excess of f500 million for the current fiscal year, would seem to require that the court, whether or not deemed a governmental “agency” within the meaning of Section 6-105, cooperate to the utmost with the fiscal officers of the City in the budget-making process. The point involved may not be governed by the literal holding of Leahey v. Farrell, 362 Pa. 52, 66 A. 2d 577 (1949), but in my view it is within the spirit of the decision in that case.
In closing, Chief Justice Vanderbilt’s wise comments, as valid today as when he made them, seem peculiarly appropriate to the issues presented by this case: “. . . much remains to be done if we would adapt the law and government to the needs of the times. The situations that confront us in our life, nationally and throughout the world, are indeed momentous and some of them are without precedent. The problems of government are complicated and difficult of solution. But must it not be apparent to everyone, as we gaze into the future, that we cannot hope to maintain the way of life which we call American without exercising every effort to preserve to each branch of government its proper sphere and to the states and the Union a due recognition of their proper functions?”8

 See Art. V, Sec. 10 of the Pennsylvania Constitution.


 Roseoe Pound, address delivered at the annual meeting of the American Bar Association, 29 ABA Ann. Rep. 395-417 (Part I, 1906).


 In Chief Justice Earl Warren’s annual message to the American Law Institute in 1957, he stated, “. . . interminable and unjustifiable delays in our courts are today compromising the basic legal rights of countless thousands of Americans and, imperceptibly, corroding the very foundations of constitutional government in the ünited States.” See also Warren, Delay and Congestion in the Federal Courts, 42 J. Am. Jud. Soc. 6 (1958) ; Warren, The Administration of the Courts, 51 J. Am. Jud. Soc. 196 (1968) ; Chief Justice Warren E. Burger, The State of the Judiciary—1970 (address to the American Bar Association, 1970), 56 ABA J 929 (1970) ; Burger, Agenda for Change (address at testimonial dinner in honor of Chief Justice John C. Bell, Jr., of Pennsylvania, 1970), 54 J. Am. Jud. Soc. 232 (1971) ; Exclusive interview with Chief Justice Berger, LXIX U.S. News & World Report 32 (December 14, 1970). With particular reference to the problems of court congestion and delay, see Zeisel, Kalven and Buchholz, Delay in the Court, Little, Brown & Co. 1959; Lagging Justice, Ed. by Glenn R. Winters, Annals of the American Academy of Political *65and Social Science (March 1960). See also, as illustrative of the large volume of material on this subject, Luce, The Rule of Law and the Administration of Justice (address to the Section of Ju< dicial Administration of the American Bar Association, St. Louis, 1961) ; Kaufman, Courts in Crisis: Progress Versus Intransigence, 52 ABA J 1026 (1966) ; Banks, The Crisis in the Courts, Fortune Magazine, December 1961, the last paragraph of which reads : “The American courts must move fast if they would purge themselves of their present low esteem. If they do, they can be the principal institution that gives point to American national development. If they do not, there will not be much point to the development.” For a comprehensive survey of the contemporary problems of judicial administration, with particular emphasis on the trial courts, see ‘The Courts, the Public and the Law Explosion’, edited by Harry W. Jones for The American Assembly, Columbia University (Prentice-Hall, Inc., 1965), together with the Final Report of the Twenty-Seventh American Assembly held April 29-May 2, 1965 on the same subject.


 See in general The Improvement of the Administration of Justice, A Handbook Prepared by the Section of Judicial Administration of the American Bar Association, 5th Ed. (1971), and the bibliographies contained therein; Pound. Modern Unified Court Organization, 23 J. Am. Jud. Soc. 225 (1940) ; Pound, R., Organization of Courts (1940) ; Vanderbilt, A., Minimum Standards of Judicial Administration, National Conference of Judicial Councils (1949) ; Elliott, S., Improving Our Courts, Oceana Publications (1959) ; Report of the National Conference on Judicial Selection and Court Administration, 43 J. Am. Jud. Soc. 114 (1959) ; Articles on the Model Judicial Article, 47 J. Am. Jud. Soc. (June 1963).
With particular reference to the situation in Pennsylvania, see Schulman, S., Toward Judicial Reform in Pennsylvania (U. of Pa. L. R. 1962) ; The Institute of Judicial Administration, A Report to the Allegheny County Bar Association on the Courts of Allegheny County (1960) ; The Consensus on the Pennsylvania Judicial System, as adopted by A Citizens Conference on the Modernization of Pennsylvania’s Judicial System, January, 1964, under the sponsorship of the Joint Committee on the Effective Administration of Justice and the Pennsylvania Bar Association, together with the background addresses delivered at the conference (Pamphlet of the Pennsylvania Bar Association, 1964) ; Article V, The Judiciary, of *66the Pennsylvania Constitution, adopted by the Pennsylvania Constitutional Convention of 1967 and approved by the electorate April 23, 1968, effective January 1, 1969.


 The 10 separate courts of common pleas of Philadelphia County, the Orphans’ Court of Philadelphia County, the County Court of Philadelphia County, the Courts of Quarter Sessions of the Peace, and of Oyer and Terminer and General Jail Delivery of Philadelphia County were abolished by the new judiciary article, and all of their jurisdiction and powers vested in one court of common pleas. Article V, Sec. 5, and See. 16 (t) of the Schedule to Article V.


 The learned trial judge disallowed sums requested for the bail project, microfilming of court records, building repairs, etc. These items are in the borderline- category as between the judicial and administrative functions. My vote for affirmance is without prejudice to a reconsideration of these items, should the occasion litter arise, on a more extensive record delineating with precision the nature of the functions in question.


 To put the cost of financing the courts in broad perspective, the following analysis from data derived from United States census figures is of interest: “Public costs in America for Justice are approximately $4 to $5 billion a year. This figure includes courts, *68police, prosecution and corrections and encompasses both civil and criminal law administration. About 6Ó per cent is devoted to police protection and prosecution, some 20 per cent supports the courts and 20 per cent is spent for corrections. The gross estimate is only 2.5 per cent of the $150 billion in direct expenditures of all American governments in 1962 for every purpose.” Saari, An Overview of Financing Justice in America, 50 J. Am. Jud. Soc. 296 (1967).
The 1970 Statistical Abstract for the Commonwealth of Pennsylvania shows a total expenditure during the period July 1, 1968 to June 30, 1969 for the judicial branch of $8 million against a total for all branches of government of $2.2 billion, or only about 4/10 of 1%. This is not a meaningful comparison, however, because. in this state the cost of the judicial establishment is largely borne by the counties and the cities of Philadelphia and Pittsburgh. The state expenditure is principally for judicial salaries. On a consolidated basis, the only figures presently available to the writer are those ’ which are contained in Professor Schulman’s work, Toward Judicial Reform in Pennsylvania, supra, for the year 1957. While now out of date, the author’s unofficial estimate relative to that year is worth citing: “The cost of the judicial system in Pennsylvania in 1957 was approximately 30 million dollars, not counting the cost of correctional and penal institutions. The state’s share was approximately 4% million, the balance being borne by the counties and the cities of Philadelphia and Pittsburgh.” Ibid, at 181.
A strong argument can and has been made that the Pennsylvania system of divided financial responsibility between the state, its counties and the two large cities is illogical in light of the unified judicial system established by the new judiciary article of our Constitution. Weis, A New Name and a New Financial Policy for the Courts, 41 Pa. Bar Assn. Quarterly 189 (1970). The author there concludes: “It seems obvious that the time has come to implement the unified court concept on a statewide fiscal, as well as administrative basis. The Commonwealth should assume all the costs of operating the courts in this state, just as the federal government finances all the courts of the United States.”


 Vanderbilt, A., The Doctrine of the Separation of Powers and Its Present Day Significance, 142 (U. of Nebraska Press, 1953).